Exhibit 10.33
 
APPLIED MICRO CIRCUITS CORPORATION
2000 EQUITY INCENTIVE PLAN
 
1.    PURPOSES.
 
(a)    Eligible Stock Award Recipients.    The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
 
(b)    Available Stock Awards.    The purpose of the Plan is to provide a means
by which eligible recipients of Stock Awards may be given an opportunity to
benefit from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Nonstatutory Stock Options, (ii) stock bonuses and
(iii) rights to acquire restricted stock.
 
(c)    General Purpose.    The Company, by means of the Plan, seeks to retain
the services of the group of persons eligible to receive Stock Awards, to secure
and retain the services of new members of this group and to provide incentives
for such persons to exert maximum efforts for the success of the Company and its
Affiliates.
 
2.    DEFINITIONS.
 
(a)    “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)    “Board” means the Board of Directors of the Company.
 
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)    “Committee” means a committee of one or more members of the Board
appointed by the Board in accordance with subsection 3(c).
 
(e)    “Common Stock” means the common stock of the Company.
 
(f)    “Company” means Applied Micro Circuits Corporation, a Delaware
corporation.
 
(g)    “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.
 
(h)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether



1



--------------------------------------------------------------------------------

Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave.
 
(i)    “Covered Employee” means the chief executive officer and the four (4)
other highest compensated officers of the Company for whom total compensation is
required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j)    “Director” means a member of the Board of Directors of the Company.
 
(k)    “Disability” means the permanent and total disability of a person within
the meaning of Section 22(e)(3) of the Code.
 
(l)    “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
 
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)    “Executive Officer” means any person who has been expressly designated an
executive officer of the Company by the Board, without regard to whether such
person meets the criteria for an executive officer as set forth in Rule 405
under the Securities Act.
 
(o)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i)    If the Common Stock is listed on any established stock exchange or traded
on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the last market trading day prior to the date of grant, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.
 
(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.
 
(p)    “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation  S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(q)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(r)    “Officer” means a person who possesses the authority of an “officer” as
that term is used in Rule 4460(i)(1)(A) of the Rules of the National Association
of Securities Dealers, Inc. For purposes of the Plan, a person in the position
of “Vice President” or higher shall be classified as an “Officer” unless the
Board or



2



--------------------------------------------------------------------------------

Committee expressly finds that such person does not possess the authority of an
“officer” as that term is used in Rule 4460(i)(1)(A) of the Rules of the
National Association of Securities Dealers, Inc.
 
(s)    “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.
 
(t)    “Option Agreement” means an agreement (including an electronic agreement)
between the Company and an Optionholder evidencing the terms and conditions of
an individual Option grant. Each Option Agreement shall be subject to the terms
and conditions of the Plan.
 
(u)    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
 
(v)    “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(w)    “Plan” means this Applied Micro Circuits Corporation 2000 Equity
Incentive Plan.
 
(x)    “Retirement” means the termination of a Participant’s Continuous Service
by retirement as determined in accordance with the Company’s then current
employment policies and guidelines.
 
(y)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(z)    “Securities Act” means the Securities Act of 1933, as amended.
 
(aa)    “Stock Award” means any right granted under the Plan, including an
Option, a stock bonus and a right to acquire restricted stock.
 
(bb)    “Stock Award Agreement” means an agreement (including an electronic
agreement) between the Company and a holder of a Stock Award evidencing the
terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(cc)    “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
(dd)    “Total Service” means the sum of all of a Participant’s periods of
Continuous Service.
 
3.    ADMINISTRATION.
 
(a)    Administration by Board.    The Board shall administer the Plan unless
and until the Board delegates administration to a Committee, as provided in
subsection 3(c).
 
(b)    Powers of Board.    The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)    To determine from time to time which of the persons eligible under the
Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock



3



--------------------------------------------------------------------------------

Award; and the number of shares of Common Stock with respect to which a Stock
Award shall be granted to each such person.
 
(ii)    To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
 
(iii)    To amend the Plan or a Stock Award as provided in Section 12.
 
(iv)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.
 
(c)    Delegation to Committee.
 
(i)    General.    The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee any of
the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
 
(ii)    Committee Composition when Common Stock is Publicly Traded.    At such
time as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
members of the Board who are not Outside Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (2) delegate to
a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.
 
(d)    Effect of Board’s Decision.    All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
4.    SHARES SUBJECT TO THE PLAN.
 
(a)    Share Reserve.    Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate twenty-two million
(22,000,000) shares of Common Stock.
 
(b)    Reversion of Shares to the Share Reserve.    If any Stock Award shall for
any reason expire or otherwise terminate, in whole or in part, without having
been exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.



4



--------------------------------------------------------------------------------

(c)    Source of Shares.    The shares of Common Stock subject to the Plan may
be unissued shares or reacquired shares, bought on the market or otherwise.
 
5.    ELIGIBILITY.
 
(a)    Eligibility for Specific Stock Awards.    Stock Awards may be granted to
Employees, Directors and Consultants.
 
(b)    Restrictions on Eligibility.    Notwithstanding the foregoing, the
aggregate number of shares issued pursuant to Stock Awards granted to Officers
and Directors cannot exceed forty percent (40%) of the number of shares reserved
for issuance under the Plan as determined at the time of each such issuance to
an Officer or Director, except that there shall be excluded from this
calculation shares issued to Officers not previously employed by the Company
pursuant to Stock Awards granted as an inducement essential to such individuals
entering into employment contracts with the Company.
 
(c)    Consultants.
 
(i)    A Consultant shall not be eligible for the grant of a Stock Award if, at
the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.
 
(ii)    Form S-8 generally is available to consultants and advisors only if (i)
they are natural persons; (ii) they provide bona fide services to the issuer,
its parents, its majority-owned subsidiaries or majority-owned subsidiaries of
the issuer’s parent; and (iii) the services are not in connection with the offer
or sale of securities in a capital-raising transaction, and do not directly or
indirectly promote or maintain a market for the issuer’s securities.
 
6.    OPTION PROVISIONS.
 
Each Option shall be in such form (including electronic form) and shall contain
such terms and conditions as the Board shall deem appropriate. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
 
(a)    Term.    The term of an Option shall be the term determined by the Board,
either at the time of grant of the Option or as the Option may be amended
thereafter.
 
(b)    Exercise Price of a Nonstatutory Stock Option.    The exercise price of
each Nonstatutory Stock Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.



5



--------------------------------------------------------------------------------

 
(c)    Consideration.    The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be acceptable to the Board. Unless otherwise specifically
provided in the Option, the purchase price of Common Stock acquired pursuant to
an Option that is paid by delivery to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six (6)
months (or such longer or shorter period of time required to avoid a charge to
earnings for financial accounting purposes). At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.
 
In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.
 
(d)    Transferability of an Option.    An Option shall be transferable to the
extent provided in the Option Agreement. If the Option Agreement does not
provide for transferability, then the Option shall not be transferable except by
will or by the laws of descent and distribution or, in the case of a
Nonstatutory Stock Option only, pursuant to a domestic relations order (as
defined by the Code or the rules thereunder) and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder or a transferee as
permitted by this Section. Notwithstanding the foregoing, the Optionholder may,
by delivering notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionholder,
shall thereafter be entitled to exercise the Option.
 
(e)    Vesting Generally.    The total number of shares of Common Stock subject
to an Option may, but need not, vest and therefore become exercisable in
periodic installments that may, but need not, be equal. The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
 
(f)    Termination of Continuous Service.    In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date thirty (30) days following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
 
(g)    Extension of Termination Date.    An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement, or (ii)
the expiration of the applicable period of time after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.



6



--------------------------------------------------------------------------------

 
(h)    Disability of Optionholder.    In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
 
(i)    Death of Optionholder.    In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, then the Option may
be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death pursuant
to subsection 6(d), but only within the period ending on the earlier of (1) the
date twelve (12) months following the date of death (or such longer or shorter
period specified in the Option Agreement) or (2) the expiration of the term of
such Option as set forth in the Option Agreement. If, after death, the Option is
not exercised within the time specified herein, the Option shall terminate.
 
(j)    Early Exercise.    The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. Any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate. The Company will not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following exercise of the Option unless the Board otherwise specifically
provides in the Option.
 
(k)    Re-Load Options.
 
(i)    Without in any way limiting the authority of the Board to make or not to
make grants of Options hereunder, the Board shall have the authority (but not an
obligation) to include as part of any Option Agreement a provision entitling the
Optionholder to a further Option (a “Re-Load Option”) in the event the
Optionholder exercises the Option evidenced by the Option Agreement, in whole or
in part, by surrendering other shares of Common Stock in accordance with this
Plan and the terms and conditions of the Option Agreement. Unless otherwise
specifically provided in the Option, the Optionholder shall not surrender shares
of Common Stock acquired, directly or indirectly from the Company, unless such
shares have been held for more than six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).
 
(ii)    Any such Re-Load Option shall (1) provide for a number of shares of
Common Stock equal to the number of shares of Common Stock surrendered as part
or all of the exercise price of such Option; (2) have an expiration date which
is the same as the expiration date of the Option the exercise of which gave rise
to such Re-Load Option; and (3) have an exercise price which is equal to one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Re-Load Option on the date of exercise of the original Option.
Notwithstanding the foregoing, a Re-Load Option shall be subject to the same
exercise price and term provisions heretofore described for Options under the
Plan.
 
(iii)    There shall be no Re-Load Options on a Re-Load Option. Any such Re-Load
Option shall be subject to the availability of sufficient shares of Common Stock
under subsection 4(a) and shall be subject to such other terms and conditions as
the Board may determine which are not inconsistent with the express provisions
of the Plan regarding the terms of Options.



7



--------------------------------------------------------------------------------

 
7.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.
 
(a)    Stock Bonus Awards.    Each stock bonus agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of stock bonus agreements may change from time to time,
and the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:
 
(i)    Consideration.    A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.
 
(ii)    Vesting.    Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
 
(iii)    Termination of Participant’s Continuous Service.    In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the stock bonus agreement.
 
(iv)    Transferability.    Rights to acquire shares of Common Stock under the
stock bonus agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the stock bonus agreement, as the Board
shall determine in its discretion, so long as Common Stock awarded under the
stock bonus agreement remains subject to the terms of the stock bonus agreement.
 
(b)    Restricted Stock Awards.    Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
(i)    Purchase Price.    The purchase price under each restricted stock
purchase agreement shall be such amount as the Board shall determine and
designate in such restricted stock purchase agreement. The purchase price shall
not be less than one hundred percent (100%) of the Common Stock’s Fair Market
Value on the date such award is made or at the time the purchase is consummated.
 
(ii)    Consideration.    The purchase price of Common Stock acquired pursuant
to the restricted stock purchase agreement shall be paid either: (i) in cash at
the time of purchase; (ii) at the discretion of the Board, according to a
deferred payment or other similar arrangement with the Participant; or (iii) in
any other form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.
 
(iii)    Vesting.    Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.
 
(iv)    Termination of Participant’s Continuous Service.    In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of



8



--------------------------------------------------------------------------------

Common Stock held by the Participant which have not vested as of the date of
termination under the terms of the restricted stock purchase agreement.
 
(v)    Transferability.    Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the restricted stock
purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the restricted stock purchase agreement remains
subject to the terms of the restricted stock purchase agreement.
 
8.    COVENANTS OF THE COMPANY.
 
(a)    Availability of Shares.    During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
 
(b)    Securities Law Compliance.    The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
 
9.    USE OF PROCEEDS FROM STOCK.
 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
10.    MISCELLANEOUS.
 
(a)    Acceleration of Exercisability and Vesting.    The Board shall have the
power to accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
 
(b)    Shareholder Rights.    No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(c)    No Employment or other Service Rights.    Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 
(d)    Investment Assurances.    The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give assurances satisfactory to the Company as to



9



--------------------------------------------------------------------------------

the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (1) the
issuance of the shares of Common Stock upon the exercise or acquisition of
Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
 
(e)    Withholding Obligations.    To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.
 
11.    ADJUSTMENTS UPON CHANGES IN STOCK.
 
(a)    Capitalization Adjustments.    If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)
 
(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, all outstanding Stock Awards will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board. The Board may, in the exercise of its sole discretion in
such instances, declare that any Stock Award shall terminate as of a date fixed
by the Board and, if applicable, give each Participant the right to exercise his
or her Stock Award as to all or any part of the shares subject to the Stock
Award, including shares of Common Stock as to which the Stock Award would not
otherwise be exercisable.
 
(c)    Corporate Transactions.    In the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
merger or consolidation in which the Company is not the surviving corporation or
(iii) a reverse merger in which the Company is the surviving corporation but the
shares



10



--------------------------------------------------------------------------------

of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then the Stock Awards shall vest (and, if applicable, become
immediately exercisable) for the number of shares of Common Stock that would
otherwise be vested under the terms of the Stock Award one (1) year after the
date of such transaction. Thereafter, the Stock Award shall be assumed or an
equivalent stock award shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, that the Stock Award shall vest and, if applicable, the
Participant shall have the right to immediately exercise the Stock Award as to
some or all of the shares of Common Stock, including shares of Common Stock as
to which the Stock Award would not otherwise be vested and exercisable. If the
Board makes a Stock Award vested (and, if applicable, immediately exercisable)
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Board shall notify the Participant that the Stock Award shall be
vested (and, if applicable, immediately exercisable) for a period of fifteen
(15) days from the date of such notice, and the Stock Award will terminate upon
the expiration of such period.
 
12.    AMENDMENT OF THE PLAN AND STOCK AWARDS.
 
(a)    Amendment of Plan.    The Board at any time, and from time to time, may
amend the Plan.
 
(b)    Shareholder Approval.    The Board may, in its sole discretion, submit
any other amendment to the Plan for shareholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
 
(c)    Contemplated Amendments.    It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
and/or to bring the Plan and/or Options into compliance therewith.
 
(d)    No Impairment of Rights.    Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents to such amendment.
 
(e)    Amendment of Stock Awards.    The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents to such amendment.
 
13.    TERMINATION OR SUSPENSION OF THE PLAN.
 
(a)    Plan Term.    The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board. No Stock Awards
may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(b)    No Impairment of Rights.    Suspension or termination of the Plan shall
not impair rights and obligations under any Stock Award granted while the Plan
is in effect except with the consent of the Participant.
 
14.    EFFECTIVE DATE OF PLAN.



11



--------------------------------------------------------------------------------

 
The Plan shall become effective as determined by the Board.
 
15.    CHOICE OF LAW.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.



12



--------------------------------------------------------------------------------

APPLIED MICRO CIRCUITS CORPORATION
2000 EQUITY INCENTIVE PLAN
 
FORM OF NOTICE OF GRANT, STOCK OPTION AGREEMENT AND NOTICE OF EXERCISE
 
Applied Micro Circuits Corporation (the “Company”), pursuant to its 2000 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Stock Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.
 
Optionholder:
Date of Grant:
Vesting Commencement Date:
Number of Shares Subject to Option:
Exercise Price (Per Share):
Total Exercise Price:
Expiration Date:

 
Type of Grant:           x  Nonstatutory Stock Option
Exercise Schedule:     x  Same as Vesting Schedule*        ¨  Early Exercise
Permitted

--------------------------------------------------------------------------------

*
 
Except as otherwise provided in your Option Agreement, unless you qualify as an
exempt employee under state and federal wage and hour laws or are a resident
outside the United States, you may not exercise an option within six (6) months
of the date of grant, even if the option is vested at that time; provided,
however, that you may exercise such option within the six-month period following
the date of grant if your Continuous Service is terminated due to your death or
Disability or due to such other circumstance(s) that would entitle the income
derived from such option exercise to be exempted from your regular rate under
the Fair Labor Standards Act of 1938 by reason of the Worker Economic
Opportunity Act. In addition and notwithstanding anything to the contrary in
Section 6(a) of your Option Agreement, unless you qualify as an exempt employee
under state and federal wage and hour laws, in the event that the termination of
your Continuous Service for any reason other than your Disability or death
occurs within the six-month period following the date on which your option was
granted, then your option shall expire ninety (90) days after the end of such
six-month period.

 
Vesting Schedule:
 
1/48th of the shares vest monthly over four years, subject to the shares not
vesting earlierthan the Optionee’s initial options, and such that this option is
fully vested in four years.
Payment:
 
By one or a combination of the following items (described in the Stock Option
Agreement):

By cash or check
Pursuant to a Regulation T Program if the Shares are publicly traded
By delivery of already-owned shares if the Shares are publicly traded

 
Additional Terms/Acknowledgements:    The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Optionholder further acknowledges that as of the Date of
Grant, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:
 
OTHER AGREEMENTS:
 
                                                                              
                          
 
                                                                              
                          



13



--------------------------------------------------------------------------------

 
 
 
 
APPLIED MICRO CIRCUITS CORPORATION
 
OPTIONHOLDER:
By:
 
/s/    DAVID M. RICKEY        

--------------------------------------------------------------------------------

   
Signature
Title:    Chief Executive Officer
Date:                                    
                                                          

 
 
 
ATTACHMENTS:    Stock Option Agreement, 2000 Equity Incentive Plan and Notice of
Exercise



14



--------------------------------------------------------------------------------

APPLIED MICRO CIRCUITS CORPORATION
2000 EQUITY INCENTIVE PLAN
 
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Applied Micro Circuits Corporation (the “Company”) has granted
you an option under its 2000 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.
 
The details of your option are as follows:
 
1.    VESTING.    Subject to the limitations contained herein, your option will
vest as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
 
2.    NUMBER OF SHARES AND EXERCISE PRICE.    The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments, as provided in the Plan.
 
3.    METHOD OF PAYMENT.    Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:
 
(a)    In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.
 
(b)    Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery of already-owned
shares of Common Stock that (x) you have held for the period required to avoid a
charge to the Company’s reported earnings (generally six months) or that you did
not acquire, directly or indirectly from the Company, (y) are owned free and
clear of any liens, claims, encumbrances or security interests and (z) have a
Fair Market Value on the date of delivery equal to the exercise price of the
Shares as to which your option is being exercised. “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.



15



--------------------------------------------------------------------------------

 
4.    WHOLE SHARES.    You may exercise your option only for whole shares of
Common Stock.
 
5.    SECURITIES LAW COMPLIANCE.    Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.
 
6.    TERM.    You may not exercise your option before the commencement of its
term or after its term expires. The term of your option commences on the Date of
Grant and expires upon the earliest of the following:
 
(a)    ninety (90) days after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if you were an
Executive Officer on the Date of Grant or at any time prior to the Date of Grant
and the termination of your Continuous Service is due to the commencement of
your Retirement, such period of exercise after the date of termination shall be
fifteen (15) months or, if your Total Service was more than seven (7) years at
the date your Retirement commences, twenty-four (24) months (but in no event
later than the Expiration Date), provided further, that if during any part of
such period (whether 90 days, 15 months or 24 months) your option is not
exercisable solely because of the condition set forth in the preceding paragraph
relating to “Securities Law Compliance,” your option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period equal to the applicable period of time after the termination of
your Continuous Service;
 
(b)    fifteen (15) months after the termination of your Continuous Service due
to your Disability;
 
(c)    fifteen (15) months after your death if you die during your Continuous
Service;
 
(d)    the Expiration Date indicated in your Grant Notice; or
 
(e)    the day before the tenth (10th) anniversary of the Date of Grant.
 
7.    EXERCISE.
 
(a)    You may exercise the vested portion of your option during its term by any
of the following methods: (i) online exercise through a captive broker
designated by the Company (a “Captive Broker”), (ii) telephonic exercise
communicated to a representative of a Captive Broker, (iii) telephonic exercise
through a voice response system designated by the Company or (iv) such other
method or methods of exercise as may be designated by the Company from time to
time. Any such method of exercise shall require you to notify the Company of
your election to exercise your option and the number of Shares in respect of
which your option is being exercised, and may require you to make such other
representations and



16



--------------------------------------------------------------------------------

agreements as to your investment intent with respect to such shares of Common
Stock as may be required by the Company pursuant to the provisions of the Plan
(collectively, an “Exercise Notice”). Your option shall be deemed to be
exercised upon receipt by the Company or Captive Broker, as applicable, of such
Exercise Notice and receipt by the Company of the exercise price for the Shares
in respect of which your option is being exercised.
 
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1) the exercise of your option,
(2) the lapse of any substantial risk of forfeiture to which the shares of
Common Stock are subject at the time of exercise, or (3) the disposition of
shares of Common Stock acquired upon such exercise.
 
8.    TRANSFERABILITY.    Your option is not transferable, except by will or by
the laws of descent and distribution or, in the case of a Nonstatutory Stock
Option only, pursuant to a domestic relations order (as defined by the Code or
the rules thereunder), and is exercisable during your life only by you.
Notwithstanding the foregoing, by delivering notice to the Company, in a form
satisfactory to the Company, you may designate a third party who, in the event
of your death, shall thereafter be entitled to exercise your option.
 
9.    “AT-WILL” EMPLOYMENT RELATIONSHIP; OPTION NOT A SERVICE CONTRACT.    If
you are an Employee, your employment relationship with the Company is an
“at-will” employment relationship unless the Company and you have entered into
an express written agreement that sets forth a different employment
relationship. Your option is not an employment or service contract, and nothing
in your option shall be deemed to create in any way whatsoever any obligation on
your part to continue in the employ of the Company or an Affiliate, or of the
Company or an Affiliate to continue your employment. In addition, nothing in
your option shall obligate the Company or an Affiliate, their respective
shareholders, Boards of Directors, Officers or Employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate.
 
10.    WITHHOLDING OBLIGATIONS.
 
(a)    At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your option.
 
(b)    Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law. If the date of determination of any tax withholding



17



--------------------------------------------------------------------------------

obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.
 
(c)    You may not exercise your option unless the tax withholding obligations
of the Company and/or any Affiliate are satisfied. Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein.
 
11.    NOTICES.    Any notices provided for in your option or the Plan shall be
deemed effectively given upon receipt or, in the case of notices delivered by
mail by the Company to you, five (5) days after deposit in the United States
mail, postage prepaid, addressed to you at the last address you provided to the
Company.
 
12.    GOVERNING PLAN DOCUMENT.    Your option is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your option, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.
 
NOTICE OF EXERCISE
 
To:
  
Applied Micro Circuits Corporation
Attn:
  
Stock Option Administrator
Subject:
  
Notice of Intention to Exercise Stock Option

 
This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase Shares of Applied Micro Circuits Corporation
Common Stock, all of which are vested, as follows:
 
Option
Number

--------------------------------------------------------------------------------

    
Option
Date

--------------------------------------------------------------------------------

    
Type of
Option
ISO/NQ

--------------------------------------------------------------------------------

    
Number of Shares Being
Purchased

--------------------------------------------------------------------------------

    
Option Price
(Per Share)

--------------------------------------------------------------------------------

    
Tax Due*
(if applicable)

--------------------------------------------------------------------------------

    
Total Amount
Due AMCC

--------------------------------------------------------------------------------

                                                                                
                                                                                
             



18



--------------------------------------------------------------------------------

*AMCC is required to withhold taxes when employees exercise an NQO. Under
current law, U.S. income tax withholding is not required when exercising an ISO.
 
I am paying the cost to exercise as specified below by method a, b or c (circle
one below)
 
a.    Cash Payment:    Enclosed is my check #                  in the amount of
$                .
 
b.    Cashless Exercise and Same-Day Sale:    I will call my stockbroker
(complete broker info below) to authorize them to issue a check payable to AMCC
from my account #                         .
 
Broker Name and Contact:                                                       
 
Broker Telephone No.:                                       
                     
 
c.    Surrender or Swap Shares Owned:    (Shares must have been held for at
least six months.)
 
I certify that the stock purchased through the exercise of these options will
not be sold in a manner that would violate the Company’s policy on Insider
Trading.
 
Optionee’s Signature:                                      
                                                                   
 
Print Name:                                       
                                        
                                         
 
Social Security Number:                                       
                                                              
 
Send shares to:
 
Broker Name                                                                     
 
Account No.                                       
                              
 
My home address                                                              



19